Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Objections
Claim 14 is objected to over the following minor informalities: there is an extra “and wherein” at the end of the sentence.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding Claim 9, the claim claims dependence on “the system of Claim 13”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Examiner has interpreted Claim 9 as dependent on the system of Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Crouch (PG Pub. No. 2016/0078102 A1), and further in view of Lissak (PG Pub. No. 2007/0185860 A1) and Kawatani (PG Pub. No. 2004/0006736 A1).
Regarding Claim 1, Crouch discloses a system for storing and processing electronic documents, comprising:
 a non-transitory computer readable storage medium (see Crouch, paragraph [0072]);
a processor (see Crouch, Fig. 1) configured to access the storage medium and being in operative communication with a source of a set of electronic documents;
software modules comprising executable instructions stored on the storage medium and executable by the processor, wherein the software modules include:
a document parsing module, which when executed by the processor, configures the processor to respectively parse each document in the set of documents into segments, wherein a (see Crouch, paragraph [0006], where in some embodiments, a computing device may identify a plurality of documents, each of which comprises a plurality of passages; see also paragraph [0056], where in some embodiments, document preprocessor 320 may extract individual sentences from source document 310 to generate sentence based passage indices), and
generate document section indexes, wherein each document section index identifies and groups segments from different documents that have the same segmentation level, wherein each respective document index corresponds to a segmentation level among the segmentation levels (see Crouch, paragraph [0006], where in some embodiments, a computing device may identify a plurality of documents, each of which comprises a plurality of passages; see also paragraph [0056], where in some embodiments, document preprocessor 320 may extract individual sentences from source document 310 to generate sentence based passage indices).
Crouch does not disclose:
a similarity analysis module, which when executed by a processor, configures the processor to measure a similarity of the segments according to respective segmentation levels, and generate similarity indexes, wherein each similarity index identifies and groups segments from different documents that have at least a threshold similarity level and the same segmentation level;
a storage module, which when executed by a processor, configures the processor to store the document section indexes and the similarity indexes in a database; and
an analysis module, which when executed by a processor, configures the processor to perform one or more processing operations on one or more of the documents according to the document section indexes and the similarity indexes stored in the database and prescribed parameters.
Lissack discloses:
a similarity analysis module, which when executed by a processor, configures the processor to measure a similarity of the segments according to respective segmentation levels (see Lissack, paragraph [0045], where similarity search engine may be used to identify chunks from the repository which are most relevant to each chunk in a source document; see also paragraph [0018], where a “chunk” is any of the following: a phrase of specified word length, one or more sentences, paragraphs, or groupings of paragraphs from within a document or any subsection of document parsed and extracted in accordance with such rule or combinations thereof), and generate similarity indexes, wherein each similarity index identifies and groups segments from different documents that have at least a threshold similarity level and the same segmentation level (see Lissack, paragraph [0024], for a system of searching uses an origin document indexed using a similarity algorithm and stored as a group of indexed chunks in a database);
a storage module, which when executed by a processor, configures the processor to store the document section indexes and the similarity indexes in a database (see Lissack, paragraph [0024], for a system of searching uses an origin document indexed using a similarity algorithm and stored as a group of indexed chunks in a database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Crouch with Lissack for the benefit of indexing documents and document chunks using a similarity algorithm (see Lissack, paragraph [0024]).
Crouch in view of Lissack does not disclose an analysis module, which when executed by a processor, configures the processor to perform one or more processing operations on one or more of the documents according to the document section indexes and the similarity indexes stored in the database and prescribed parameters.  Kawatani discloses an analysis module, which when executed by a processor, configures the processor to perform one or more processing operations on one or more of the documents according to the document section indexes and the similarity indexes stored in the database and prescribed parameters (see Kawatani, paragraph [0023], where FIG. 1 is a block diagram of a computer including a document reader 110 for reading both a comparison document and a target document. A data processor 120 receives an output from the document reader 10 and performs term detection, morphological analysis, document segmentation, etc. of the inputted documents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Crouch and Lissack with Kawatani for the benefit of natural language processing two sets of documents (see Kawatani, Abstract).
Regarding Claim 2, Crouch in view of Lissack and Kawatani discloses the system of Claim 1, wherein the processor is configured to parse a given document by:
converting the given document into text (see Crouch, paragraph [0006], where in some embodiments, a computing device may identify a plurality of documents, each of which comprises a plurality of passages; see also paragraph [0056], where in some embodiments, document preprocessor 320 may extract individual sentences from source document 310 to generate sentence based passage indices),
analyzing the text of the given document to identify breaks within the given document, and parse the given document into segments as a function of the identified breaks and hierarchical segmentation levels (see Crouch, paragraph [0055], where document preprocessor 320 may generate annotations for boundary markers such as paragraph start and end points and sentence start and end points).
Regarding Claim 3, Crouch in view of Lissack and Kawatani discloses the system of Claim 2, wherein the processor is configured to parse a given document into segments according to at least two hierarchical levels selected from the group consisting of:
a first level, wherein a first level segment comprises the given document,
a second level, wherein a second level segment comprises a section of the given document,
a third level, wherein a third level segment comprises a sub-section of the given document ,
a fourth level, wherein a fourth level segment comprises a paragraph of the given document,
a fifth level, wherein a fifth level segment comprises a clause of the given document, and a sixth level, wherein a sixth level segment comprises a sentence of the given document (see Crouch, paragraph [0055], where document preprocessor 320 may generate annotations for boundary markers such as paragraph start and end points and sentence start and end points).
Regarding Claim 4, Crouch in view of Lissack and Kawatani discloses the system of Claim 1, wherein processor generates a document section index that corresponds to a particular segmentation level by: 
Crouch does not disclose storing the segments of the documents that have the particular segmentation level, wherein the segments are stored in the document section index as objects.  Lissack discloses storing the segments of the documents that have the particular segmentation level, wherein the segments are stored in the document section index as objects (see Lissack, paragraph [0024], for a system of searching uses an origin document indexed using a similarity algorithm and stored as a group of indexed chunks in a database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Crouch with Lissack for the benefit of indexing documents and document chunks using a similarity algorithm (see Lissack, paragraph [0024]).
Regarding Claim 5, Crouch in view of Lissack and Kawatani discloses the system of Claim 4, wherein an object for a given document includes one or more of:
Crouch does not disclose information mapping the object to one or more other objects parsed from the given document and a copy of text from the given document that corresponds to the object.  Lissack discloses information mapping the object to one or more other objects parsed from the given document and a copy of text from the given document that corresponds to the object (see Lissack, paragraph [0047], where within the source document relational database the source document may be held in one or more of several formats 1) as a whole; 2) as chunks and 3) as identifiers which allow the chunks to be associated with their location within the corpus of the source document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Crouch with Lissack for the benefit of indexing documents and document chunks using a similarity algorithm (see Lissack, paragraph [0024]).
Regarding Claim 7, Crouch in view of Lissack and Kawatani discloses the system of Claim 1, wherein the processor is configured to:
Crouch does not disclose creating and storing similarity indexes for each similarity group of segments derived from the set of documents.  Lissack discloses creating and storing similarity indexes for each similarity group of segments derived from the set of documents (see Lissack, paragraph [0056], wherein a system of learning segments 107 a large source document 106 as an agglomeration of pieces or chunks, compares 11 the chunks of the source document to an agglomeration of chunks 102 of authenticated intermediate documents 101 stored in a database 103 that has been indexed 104 by a similarity indexing algorithm and stored in an updated relational database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Crouch with Lissack for the benefit of indexing documents and document chunks using a similarity algorithm (see Lissack, paragraph [0024]).
Regarding Claim 9, Crouch in view of Lissack and Kawatani disclose the system of Claim 13, wherein:
wherein the prescribed parameters is one or more of: text-based search criteria, a similarity threshold, and a particular hierarchical segmentation level within which the analysis is to be performed (see Crouch, paragraph [0006], where the computing device may receive a search query comprising at least one search keyword; the computing device may analyze the passage index for the plurality of documents using the at least one search keyword to identify at least one passage from the plurality of documents that matches the search query).
Crouch does not disclose the one or more processing operations are morphological analyses.  Kawatani discloses one or more processing operations are morphological analyses (see Kawatani, paragraph [0023], where FIG. 1 is a block diagram of a computer including a document reader 110 for reading both a comparison document and a target document. A data processor 120 receives an output from the document reader 10 and performs term detection, morphological analysis, document segmentation, etc. of the inputted documents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Crouch and Lissack with Kawatani for the benefit of natural language processing two sets of documents (see Kawatani, Abstract).
Regarding Claim 10, Crouch discloses a method of storing and processing electronic documents, comprising, using a computer processor:
for each document in a set of electronic documents, parsing text of a given document into segments), wherein the given document is parsed into segments for each of a plurality of hierarchical segmentation levels (see Crouch, paragraph [0006], where in some embodiments, a computing device may identify a plurality of documents, each of which comprises a plurality of passages; see also paragraph [0056], where in some embodiments, document preprocessor 320 may extract individual sentences from source document 310 to generate sentence based passage indices);
generating document section indexes, wherein each respective document index corresponds to a segmentation level among the segmentation levels, and wherein each document section index identifies and groups segments from different documents that have the same segmentation level (see Crouch, paragraph [0006], where in some embodiments, a computing device may identify a plurality of documents, each of which comprises a plurality of passages; see also paragraph [0056], where in some embodiments, document preprocessor 320 may extract individual sentences from source document 310 to generate sentence based passage indices); and
outputting the results of the one or more processing operations (see Crouch, paragraph [0048], where QA system 200 may extract passages identified in passage result 220 from their source documents and display these resulting passages to the user as search results).
Crouch does not disclose:
measuring a similarity of the segments according to respective segmentation levels;
generate similarity indexes, wherein each similarity index identifies and groups segments from different documents that have at least a threshold similarity level and the same segmentation level;
storing the document section indexes and the similarity indexes in a database; and
perform one or more processing operations on one or more of the documents according to the document section indexes and the similarity indexes stored in the database and prescribed parameters.
Lissack discloses:
measuring a similarity of the segments according to respective segmentation levels (see Lissack, paragraph [0045], where similarity search engine may be used to identify chunks from the repository which are most relevant to each chunk in a source document; see also paragraph [0018], where a “chunk” is any of the following: a phrase of specified word length, one or more sentences, paragraphs, or groupings of paragraphs from within a document or any subsection of document parsed and extracted in accordance with such rule or combinations thereof);
generate similarity indexes, wherein each similarity index identifies and groups segments from different documents that have at least a threshold similarity level and the same segmentation level (see Lissack, paragraph [0024], for a system of searching uses an origin document indexed using a similarity algorithm and stored as a group of indexed chunks in a database); and
storing the document section indexes and the similarity indexes in a database (see Lissack, paragraph [0024], for a system of searching uses an origin document indexed using a similarity algorithm and stored as a group of indexed chunks in a database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Crouch with Lissack for the benefit of indexing documents and document chunks using a similarity algorithm (see Lissack, paragraph [0024]).
Crouch in view of Lissack does not disclose perform one or more processing operations on one or more of the documents according to the document section indexes and the similarity indexes stored in the database and prescribed parameters.  Kawatani discloses perform one or more processing operations on one or more of the documents according to the document section indexes and the similarity indexes stored in the database and prescribed parameters (see Kawatani, paragraph [0023], where FIG. 1 is a block diagram of a computer including a document reader 110 for reading both a comparison document and a target document. A data processor 120 receives an output from the document reader 10 and performs term detection, morphological analysis, document segmentation, etc. of the inputted documents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Crouch and Lissack with Kawatani for the benefit of natural language processing two sets of documents (see Kawatani, Abstract).
Regarding Claim 11, Crouch in view of Lissack and Kawatani discloses the method of Claim 10, wherein parsing a given document comprises:
converting the given document into text (see Crouch, paragraph [0006], where in some embodiments, a computing device may identify a plurality of documents, each of which comprises a plurality of passages; see also paragraph [0056], where in some embodiments, document preprocessor 320 may extract individual sentences from source document 310 to generate sentence based passage indices)
analyzing the text of the given document to identify breaks within the given document, and parse the given document into segments as a function of the identified breaks and hierarchical segmentation levels (see Crouch, paragraph [0055], where document preprocessor 320 may generate annotations for boundary markers such as paragraph start and end points and sentence start and end points).
Regarding Claim 12, Crouch in view of Lissack and Kawatani discloses the method of Claim 11, wherein the given document is parsed into segments according to at least two hierarchical levels selected from the group consisting of:
a first level, wherein a first level segment comprises the given document,
a second level, wherein a second level segment comprises a section of the given document,
a third level, wherein a third level segment comprises a sub-section of the given document ,
a fourth level, wherein a fourth level segment comprises a paragraph of the given document,
a fifth level, wherein a fifth level segment comprises a clause of the given document, and a sixth level, wherein a sixth level segment comprises a sentence of the given document (see Crouch, paragraph [0055], where document preprocessor 320 may generate annotations for boundary markers such as paragraph start and end points and sentence start and end points).
Regarding Claim 13, Crouch in view of Lissack and Kawatani discloses the method of Claim 10, wherein the step of generating a document section index that corresponds to a particular segmentation level comprises: 
Crouch does not disclose storing the segments of the documents that have the particular segmentation level, wherein the segments are stored in the document section index as objects.  Lissack discloses storing the segments of the documents that have the particular segmentation (see Lissack, paragraph [0024], for a system of searching uses an origin document indexed using a similarity algorithm and stored as a group of indexed chunks in a database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Crouch with Lissack for the benefit of indexing documents and document chunks using a similarity algorithm (see Lissack, paragraph [0024]).
Regarding Claim 15, Crouch in view of Lissack and Kawatani discloses the method of Claim 14, wherein:
Crouch does not disclose creating and storing similarity indexes for each similarity group of segments derived from the set of documents.  Lissack discloses creating and storing similarity indexes for each similarity group of segments derived from the set of documents (see Lissack, paragraph [0056], wherein a system of learning segments 107 a large source document 106 as an agglomeration of pieces or chunks, compares 11 the chunks of the source document to an agglomeration of chunks 102 of authenticated intermediate documents 101 stored in a database 103 that has been indexed 104 by a similarity indexing algorithm and stored in an updated relational database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Crouch with Lissack for the benefit of indexing documents and document chunks using a similarity algorithm (see Lissack, paragraph [0024]).
Regarding Claim 17, Crouch in view of Lissack and Kawatani disclose the method of Claim 10, further comprising:
receiving the prescribed parameters via a user input device, wherein the prescribed input parameters are one or more of: a text-based search criteria, a similarity threshold, and a particular hierarchical segmentation level within which the analysis is to be performed (see Crouch, paragraph [0006], where the computing device may receive a search query comprising at least one search keyword; the computing device may analyze the passage index for the plurality of documents using the at least one search keyword to identify at least one passage from the plurality of documents that matches the search query).
Crouch does not disclose wherein the step of performing the one or more processing operations comprises: performing a morphological analysis on the document section indexes and the similarity indexes stored in the data base based on the received parameters.  Kawatani discloses wherein the step of performing the one or more processing operations comprises: performing a morphological analysis on the document section indexes and the similarity indexes stored in the data base based on the received parameters (see Kawatani, paragraph [0023], where FIG. 1 is a block diagram of a computer including a document reader 110 for reading both a comparison document and a target document. A data processor 120 receives an output from the document reader 10 and performs term detection, morphological analysis, document segmentation, etc. of the inputted documents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Crouch and Lissack with Kawatani for the benefit of natural language processing two sets of documents (see Kawatani, Abstract).
Claims 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Crouch, Lissack and Kawatani as applied to Claims 1-4, 7, 9-12, and 17 and further in view of Wang (PG Pub. No. 2012/0072859 A1).
Regarding Claim 6, Crouch in view of Lissack and Kawatani discloses the system of Claim 1, wherein:
Crouch does not disclose groups segments from different documents that have at least a threshold similarity level.  Wang discloses groups segments from different documents that have at least a threshold similarity level (see Wang, paragraph [0094], where FIG. 6B shows that comparing the original electronic document 300O with the reference electronic reference document 300R likewise can include, at 222, determining whether a selected original document segment 390O within the original electronic document 300O and a selected reference document segment 390R within the reference electronic document 300R include an amount of common textual content that is greater than a predetermined minimum threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Crouch with Wang for the benefit of comparing and classifying common text sections (see Wang, Abstract).
Regarding Claim 14, Crouch in view of Lissack and Kawatani discloses the method of Claim 10, wherein:
Crouch does not disclose segments are stored as objects in the similarity indexes and wherein each similarity index identifies and groups segments from different documents that have at least a threshold similarity level.  Lissack discloses segments are stored as objects in the similarity indexes and wherein each similarity index identifies (see Lissack, paragraph [0056], wherein a system of learning segments 107 a large source document 106 as an agglomeration of pieces or chunks, compares 11 the chunks of the source document to an agglomeration of chunks 102 of authenticated intermediate documents 101 stored in a database 103 that has been indexed 104 by a similarity indexing algorithm and stored in an updated relational database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Crouch with Lissack for the benefit of indexing documents and document chunks using a similarity algorithm (see Lissack, paragraph [0024]).
Crouch in view of Lissack does not disclose groups segments from different documents that have at least a threshold similarity level.  Wang discloses groups segments from different documents that have at least a threshold similarity level (see Wang, paragraph [0094], where FIG. 6B shows that comparing the original electronic document 300O with the reference electronic reference document 300R likewise can include, at 222, determining whether a selected original document segment 390O within the original electronic document 300O and a selected reference document segment 390R within the reference electronic document 300R include an amount of common textual content that is greater than a predetermined minimum threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Crouch and Lissack with Wang for the benefit of comparing and classifying common text sections (see Wang, Abstract).
Regarding Claim 16, Crouch in view of Lissack, Kawatani, and Wang discloses the system of Claim 14, wherein information relating to a given object stored in a similarity index for a similarity group includes:
Crouch does not disclose a similarity value representing how similar the given object is to one or more other objects in the similarity group, a unique identifier for the given object and a group identifier identifying the similarity group, and information mapping the given object to one or more other objects parsed from the same source document.  Lissack discloses a unique identifier for the given object and a group identifier identifying the similarity group (see Lissack, paragraph [0024], where source chunks are assigned identifiers in an aggregating step), and information mapping the given object to one or more other objects parsed from the same source document (see Lissack, paragraph [0047], where within the source document relational database the source document may be held in one or more of several formats 1) as a whole; 2) as chunks and 3) as identifiers which allow the chunks to be associated with their location within the corpus of the source document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Crouch with Lissack for the benefit of indexing documents and document chunks using a similarity algorithm (see Lissack, paragraph [0024]).
Crouch in view of Lissack does not disclose a similarity value representing how similar the given object is to one or more other objects in the similarity group.  Verma discloses a similarity value representing how similar the given object is to one or more other objects in the similarity group (see Verma, paragraph [0058], where an approximate similarity ‘s’ is calculated between documents ‘I’ and ‘j’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Crouch and Lissack with Verma for the benefit of determining document similarity by respective nodes of a plurality of computing devices (see Verma, Abstract).
Regarding Claim 8, Crouch in view of Lissack, Kawatani discloses the system of Claim 7, wherein information relating to a given object stored in a similarity index for a similarity group includes:
Crouch does not disclose a similarity value representing how similar the given object is to one or more other objects in the similarity group, a unique identifier for the given object and a group identifier identifying the similarity group, and information mapping the given object to one or more other objects parsed from the same source document.  Lissack discloses a unique identifier for the given object and a group identifier identifying the similarity group (see Lissack, paragraph [0024], where source chunks are assigned identifiers in an aggregating step), and information mapping the given object to one or more other objects parsed from the same source document (see Lissack, paragraph [0047], where within the source document relational database the source document may be held in one or more of several formats 1) as a whole; 2) as chunks and 3) as identifiers which allow the chunks to be associated with their location within the corpus of the source document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Crouch with Lissack for the benefit of indexing documents and document chunks using a similarity algorithm (see Lissack, paragraph [0024]).
Crouch in view of Lissack does not disclose a similarity value representing how similar the given object is to one or more other objects in the similarity group.  Verma discloses a similarity value representing how similar the given object is to one or more other objects in the similarity group (see Verma, paragraph [0058], where an approximate similarity ‘s’ is calculated between documents ‘I’ and ‘j’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Crouch and Lissack with Verma for the benefit of determining (see Verma, Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161        






















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161